Deny and Opinion Filed May 19, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00541-CV

      IN RE HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-02312-M

                              MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Lewis
                                  Opinion by Justice Moseley
       The Court has before it relator’s petition for writ of mandamus in which relator seeks an

order directing the trial court to grant its motion to dismiss the claims of the California plaintiffs

in the case on the grounds of forum non conveniens. The facts and issues are well known to the

parties, so we need not recount them herein. Based on the record before us, we conclude relator

has not shown it is entitled to the relief requested.      See TEX. R. APP. P. 52.8(a); Walker v.

Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY the

petition for writ of mandamus.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
140541F.P05                                          JUSTICE